Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 06/19/2019 has been entered and considered by the examiner.

Drawings
The drawings filed on 06/11/2019, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Jiang (CN104034517A, Translation, reference cited by Applicant).

Regarding claim 1, Jiang discloses a focal-length measuring apparatus (figs. 1-2) for a sub-wavelength optical imaging device is a sub-wavelength photon screen focusing performance detection comprising 
a laser (2-1)[par. 0009], 
a beam-expanding and collimating system (2-2)configured to turn light emitted by the laser into even and collimated parallel light, 
a sub-wavelength optical imaging device (2-3) configured to focus the parallel light on a focal plane and form speckles/spots [pars. 0009 and 0032], and 
a nanoscale stepped height standard sample block (2-4) placed on the focal plane [pars. 0009-10]; 
wherein, the nanoscale stepped height standard sample block (2-4) is connected to a power device included in workpiece table (2-6) for driving the nanoscale stepped height standard sample block to move up and down in a vertical direction (y-axis direction), and the power device included in the workpiece table (2-6) is connected to a computer control system (2-7)[pars. 0009-10 and 0024-25]; and 
wherein, a surface of the nanoscale stepped height standard sample block (2-4) is coated with a photoresist and the nanoscale stepped height standard sample block (2-4) comprises a plurality of steps arranged at equal intervals on a same vertical plane, (2-3) is a designed focal length of the sub-wavelength optical imaging device (2-3)[pars. 0010-15]; 
the movement direction and step value of the workpiece table (2-6) are controlled by the computer control system ( 2-7) software is set anticipated among all the steps, heights of the steps gradually increase from the middle step to an upper side, and values of corresponding focal lengths decrease; heights of the steps gradually decrease from the middle step to a lower side, and values of corresponding focal lengths increase; and a wavelength of the laser is equal to a designed wavelength of an input light source of the sub-wavelength optical imaging device (2-3)[pars. 0010-15 and 0032].

As to claims 2-12, Jiang also discloses a structure that is use in a focal-length measuring apparatus (figs. 1-2) for a sub-wavelength optical imaging device that is implementing limitations such as, wherein the sub-wavelength optical imaging device (2-3) is a sub-wavelength photon sieve or a micro/nano optical lens [pars. 0031 and 0033](claim 2); wherein height differences Y-axis direction displacement between adjacent steps are not equal is adjustable; closing to the middle step, the height differences between adjacent steps are decreased; departing from the middle step, the height differences between adjacent steps are increased [pars. 0009-10; 0024-25 and 0032](claim 3); the Y-axis direction adjustable anticipates wherein the height differences between adjacent steps are equal (claim 4);  
workpiece table (2-6) anticipates wherein the power device included in the workpiece stage that is used for coarse adjustment with a step is a stepping motor that is control by step direction control [pars. 0031-32](claim 5); wherein the intervals between two adjacent steps range from 50 µm-100 µm (claim 6); 
the two-dimensional workpiece stage is used for coarse adjustment with a step accuracy of 100 nm, and piezoelectric ceramics are used for fine The step accuracy is 5nm anticipates limitations such as,
wherein when there is an error ± ΔxN between an actual focal length and the designed focal length, the measuring method comprises the following steps: 
adjusting the sub-wavelength optical imaging device (2-3) [pars. 0010-15 and 0032] till its focus is focused on the middle step of the nanoscale stepped height standard sample block (2-4), wherein at this time, a corresponding focal length is ƒ0; 
driving the nanoscale stepped height standard sample block (2-4) to move upward a predetermined distance by the power device controlled by the computer control system (2-7), focusing the focus of the sub-wavelength optical imaging device (2-3) on an above step in a forward direction, and accomplishing a speckle/spot exposure process in the forward direction for one time; 
wherein, the predetermined distance is equal to an interval between two adjacent steps; 
returning back to perform the previous step till the focus of the sub-wavelength optical imaging device (2-3) moves onto an Nth step, and accomplishing the speckle exposure process in the forward direction for an Nth time, wherein a corresponding focal length after moving by the predetermined distance each time is ƒ0-Δxn, 1<n<N; 
(2-3) is focused on the middle step of the nanoscale stepped height standard sample block; 
driving the nanoscale stepped height standard sample block (2-4) to move downward a predetermined distance by the power device controlled by the computer control system (2-7), focusing the focus of the sub-wavelength optical imaging device (2-3) on a next step in the counter direction and accomplishing a speckle/spot exposure in the counter direction for one time; 
returning back to perform the previous step till the focus of the sub-wavelength optical imaging device (2-3) onto an Nth step in the counter direction, and accomplishing the speckle exposure process in the counter direction for an Nth time, wherein a corresponding focal length after moving by the predetermined distance each time is ƒ0+Δxn; 
developing an exposed nanoscale stepped height standard sample block (2-4) by using a developing solution to obtain a series of unequal-sized speckles/spots after a focusing of the sub- wavelength optical imaging device (2-3); and 
the atomic force microscope is used for measurement and display [par. 0026] includes observing by an atomic force microscope and measuring a size of each of the speckles/spots, wherein if the speckle of one step has a minimum size/(i.e. diameter), a corresponding focal length of the step is the actual focal length of the sub-wavelength optical imaging device (2-3)[pars. 0010-15 and 0031-32](claim 7); wherein if the height differences the Y axis direction adjustable between adjacent steps are all N-ΔXN- 1=ΔxN-1-ΔXN-2=... =Δx2-Δx1, and Δxi-Δxi-1=C is recorded, 1<i<N; wherein C is a constant value; 
if the height differences the Y axis direction adjustable between adjacent steps are not equal to each other, namely, ΔxN-ΔXN- 1 ΔxN-1-ΔXN-2... Δx2-ΔX1, and Δxi-Δxi-1=Bi is recorded, wherein Bi is a variable, a decrease of i indicates getting closer to the middle step and a decrease of Bi; and an increase of i indicates getting far away from the middle step and an increase of Bi [pars. 0026-30] (claim 8); wherein the intervals the Y axis direction distance between adjacent steps range from 50 µm-100 µm the Y axis direction adjustable [pars. 0026-30] (claim 9);  wherein the intervals the Y axis direction distance between adjacent steps range from 50 µm-100 µm [pars. 0031-32] (Jiang, claim 2) (claim 10); wherein the intervals between adjacent steps range from 50 µm-100 µm (claim 11); and  wherein the intervals the axis direction distance between adjacent steps range from 50 µm-100 µm [pars. 0031-32] (Jiang, claim 2) (claim 12).
As to claims 13-15, Jiang also discloses a structure that is use in a focal-length measuring apparatus (figs. 1-2) for a sub-wavelength optical imaging device that is implementing limitations such as, wherein the sub-wavelength optical imaging device (2-3) is a sub-wavelength photon sieve or a micro/nano optical lens [pars. 0031 and 0033](claim 13); Y-axis direction displacement is adjustable [pars. 0026-30] includes limitations such as, wherein height differences between adjacent steps are not equal; closing to the middle step, the height differences between adjacent steps are decreased; departing from the middle step, the height differences between adjacent steps are increased (claim 14); wherein the height differences between adjacent steps are equal [pars. 0031 and 0033](claim 15).
(figs. 1-2) for a sub-wavelength optical imaging device that is implementing limitations such as, the workpiece table (2-6) wherein the workpiece includes stage that is used for coarse adjustment with a step [pars. 0026-30]  includes wherein the power device is a stepping motor that is control by step direction control [pars. 0031-32](claim 16); the two-dimensional workpiece stage is used for coarse adjustment with a step accuracy of 100 nm, and piezoelectric ceramics are used for fine The step accuracy is 5nm includes such as, wherein the intervals the Y axis direction distance between adjacent steps range from 50 µm-100 µm (claim 17); wherein the intervals the axis direction distance between adjacent steps range from 50 µm-100 µm (claim 18); wherein the intervals the axis direction distance between adjacent steps range from 50 µm-100 µm (claim 19); and wherein the intervals between adjacent steps range from 50 µm-100 µm [pars. 0031-32] (Jiang, claim 2) (claim 20).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a focal-length measuring apparatus for a sub-wavelength optical imaging device.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886